DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Vetter is not relied upon to teach the newly amended matter of an extension attached to a distal end of the at least one beak, such that the extension moves as the at least one beak is moved between the open and closed configuration.
Claim Objections
Applicant’s arguments, see Remarks, filed 6/7/2022, with respect to the objection to claim 1 regarding the phrase “…configurations between fully open and fully closed to at least one of grasp tissue or an object” have been fully considered and are persuasive in light of Applicant’s Amendment to properly recite “…configurations between fully open and fully closed to grasp as least one of tissue or an object”.  The objection of claim 1 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no disclosure or teaching within the specification or drawings as filed that the extension itself comprises an automated or mechanical device coupled to the work element actuation element as a component thereof as claimed in the phrase “wherein the extension comprises (an automated mechanical device) or (a manual mechanical device)” since the two devices are neither disclosed in the specification as components of the extension, nor are the devices are attached to or interface with the extension in any way. The extension itself is seen to be a piece of material that extends distally from the distal beaks. The automated or manual device is coupled to the work element actuation element 469 (see Paragraph 35 of Specification), thus, a robot or a manual device is capable of squeezing the device to actuate the beak, but the extension itself does not comprise said features.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetter (US 2015/0057567 A1) (previously of record) in view of Crocket (US 2005/0267529 A1)
Regarding claim 1, Vetter discloses: A surgical forceps device (see Fig. 16A), comprising: a single-piece articulated work element (see Fig. 16A showing an articulated work element) consisting of material cut from a single open-ended tube of material (see Paragraph 106 mentioning the body portion 428 may be cut from a single piece of material), the single-piece articulated work element defining an open hollow lumen (see Fig. 16A showing articulated work element is hollow at element 469 showing the interior of the tube) centered on a longitudinal axis and comprising a proximal end (denoted by elements 454 and 452 in Fig. 16A), a distal end (denoted by element 467 in Fig. 16B) and a body portion therebetween (see Fig. 16B), wherein: the distal end defines at least one tendon (tendons 468 and 470, see Fig. 16A, see Paragraph 159), at least one living hinge (living hinge 458, see Fig. 16A) and at least one articulated beak (articulated beaks 516 and 518, see Fig. 16B) configured to selectively assume configurations between fully open and fully closed (see Figs. 16A-16B, see also Paragraph 96) to grasp at least one of tissue and an object (articulated beaks 516 and 518 are seen to be able to grasp tissue or objects); and the proximal end defines a work element actuation element (actuation element 469, see Fig. 16A) coupled at least to the at least one tendon (see Paragraph 159 mentioning the actuation element is coupled to the tendons 467 and 470), the single-piece articulated work element being configured such that movement, in a direction parallel to the longitudinal axis, of one portion of the work element actuation element relative to another portion of the work element actuation element selectively pushes and pulls on the at least one tendon, causes the at least one living hinge to flex and selectively moves the at least one beak to configurations between the open and closed configurations (see Paragraph 94 mentioning how providing a force on actuating element 469 pushes or pulls the tendons (in a longitudinal direction) which in turn will either open or close the articulated beak); and an outer tube disposed at least partially over the work element (outer sheath 512, see Fig. 16B sliding over single piece actuated work element)
However, Vetter does not expressly disclose an extension attached to a distal end of the at least one beak, such that the extension moves as the at least one beak is moved between open and closed configurations.
However, in the same field of endeavor, namely surgical grasping devices for tissue repair having a pair of jaws at the distal end of the grasping device which are configured to open and close, Crocket teaches a surgical grasping device (see Fig. 18C, see also Paragraph 144) comprising a pair of jaws (ends 1810, see Fig. 18C, corresponding to the claimed “beak”) configured to open and close (see Paragraph 144) wherein the ends of the grasping jaws can include tips (tips 1820 – interpreted as an “extension” which is attached to the distal end of the jaws so that the extension moves as the jaw is moved between the open and closed configurations, see Fig. 18C, see also Fig. 15B showing inwardly-angled tips seen to be the same as the tips shown in Fig. 18C unless otherwise stated), to allow for gripping or engaging of soft tissues when engaged, as well as allowing for grasping and drawing of the device into the jaws of the deployment device (see Paragraph 144)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the beaks of Vetter to include the tips as taught and suggested by Crockett to, in this case, allow for gripping or engaging of soft tissues when engaged, as well as allowing for grasping and drawing of the device into the jaws of the deployment device (see Crocket Paragraph 144)
Regarding claim 2, the combination of Vetter and Crockett discloses the invention of claim 1, Vetter as modified by Crockett further discloses wherein the at least one beak comprises a first articulated beak and a second articulated beak (see Vetter Fig. 16A showing two articulated beak tips 452 and 454), and wherein a first extension is attached to the first articulated beak and a second extension is attached to the second articulated beak (see Crockett Fig 18C showing wherein the tips of Crockett are included on both graspers, seen to be the case when incorporated into the device of Vetter)
Regarding claim 3, the combination of Vetter and Crocket discloses the invention of claim 1, Vetter as modified by Crockett further discloses wherein the extension comprises an automated mechanical device coupled to the work element actuation element (see Vetter Paragraph 180 mentioning how the articulated beak device of Vetter can be used on robotic arms)
Regarding claim 4, the combination of Vetter and Crocket discloses the invention of claim 1, Vetter as modified by Crockett further discloses wherein the extension comprises a manual mechanical device coupled to the work element actuation element (handle 10, shown in Vetter Fig. 1 in its entirety, coupled to the work actuation element 469, see Vetter Paragraph 63 mentioning how the handle is coupled to the beak and therefore the actuation element 469 attached thereto)
Regarding claim 19, the combination of Vetter and Crockett disclose the invention of claim 1, Vetter as modified by Crockett further discloses where the at least one beak and attached extension are configured as one of a surgical scissors, surgical tweezers, forceps, clamp, needle, cauterizing device and trocar (see Vetter Fig. 16A showing the beak is configured as a surgical clamp, seen to be the case when modified to include the tips as taught and suggested by Crockett to allow for grasping and drawing of the device into the jaws of the deployment device (see Crocket Paragraph 144))
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2013/0317291 A1 to Yamamoto, and US 2012/0330351 A1 to Friedman, all disclose surgical forceps or grasping devices having an extension component at the end of the end effector jaws.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771